DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.

Status of the Claims
This action is in response to papers filed 12/09/2020 in which claims 7-13 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-13 are under examination.

Modified Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boit et al (11 October 2012; US 2012/0259103 A1) in view of Tokuda et al (5 March 2009; US 2009/0062215 A1) and Koivurinta (6 October 1987; US 4,698,101).
Regarding claims 1-10 and 13, Boit teaches granulated sugar material such as maltitol as an excipient and a sweetener used for directly compressing into a tablet  i) preparing maltitol syrup; ii) introducing to a fluidized air bed granulator, a pulverulent bed of crystallized maltitol; iii) fine spraying the maltitol syrup into the granulator on to the moving pulverulent bed of crystallized maltitol; iv) drying, after fine spraying, by raising the air temperature to a temperature between 70 and 80°C; and v) cooling the granulated maltitol and collecting (abstract; [0082]-[0089]; claims 1-9). Boit teaches that maltitol granules obtained is compressed in the sole presence of a lubricant to form a tablet having a diameter of 13 mm, a thickness of 6 mm, an apparent density of 1.35 g/ml, a cylindrical shape with convex faces with a radius of curvature of 13 mm, whose hardness is between 300 and 500 N ([0049]-[0053]; page 6, Table 3).
However, Boit does not teach the sugar is allulose of claims 1-10.
Regarding allulose of claims 1-10, Tokuda teaches D-psicose (allulose) as a sugar and used as a sweetener (thereby, meeting an “excipient”) (abstract; [0001], [0004], [0005], [0007], [0009], [0012], [0054], [0057], [0061], [0063], [0069]). Tokuda teaches D-psicose is also used as a low-calorie sweetener and an active ingredient that has blood glucose suppressive effect, and use a sugar replacement for sucrose ([0001]-[0005]). Tokuda teaches D-psicose (allulose) can be formulated into granules and tablets ([0054] and [0063]).
It would have been obvious to one of ordinary skill in the art to incorporate D-psicose (allulose) as the sugar material of the granules obtained in the method of production and resultantly used as the granules that are directly compressed into a tablet of Boit, and produce the claimed invention. One of ordinary skill in the art would 
Regarding claims 11 and 12, Boit teaches the granulated sugar (maltitol) that is directly compressed into tablet has a high sugar (maltitol) concentration greater than or equal to 97%, preferably between 98 and 99% ([0036]; claim 14). Thus, it would have been reasonably obvious that the allulose when replace as the sugar in the method of producing granules of Boit that is then directly compressed into tablet would result in a sugar tablet which contains high concentration of allulose as claimed, absence of evidence to the contrary.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.




Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejection.
Applicant argues that the cited prior arts do not recognize that allulose is not naturally compressible and allulose obtained by crystallization in water is not compressible. Applicant asserted that conventionally available allulose was not known to not be directly compressible. Applicant alleged that Boit does not teach or suggest that its process are applicable to anything other than the subject maltitol and thus, an ordinary artisan cannot have predicted that a process directed to the manufacturing of maltitol can be identically applied to the product of allulose, as Boit does not indicate any other sugar alcohols that can be used to replace maltitol, much less allulose. Applicant further alleged that Tokuda does not teach that allulose can be directly compressed into tablets, but instead that additives are required for that process. As such, Applicant asserted that the “obvious to try” was the incorrect standard for an evaluation under 35 U.S.C 103 and that the Examiner’s obviousness analysis was based on impermissible hindsight. (Remarks, pages 6-10).

In response, the Examiner disagrees. It is noted that the sugar material, maltitol, used in the granulation method of Boit, is also in crystalline form, and such crystalline form of maltitol had the same drawback as the crystalline form of allulose, which was poor compressibility (Boit: [0025] and [0026]). To solve the poor compressibility problem, Boit produced granulated maltitol using known method of producing granules, and the resultant maltitol granules were capable of direct compression into tablets in the sole presence of magnesium stearate (no other excipients were used for tableting), which is no difference from what Applicant has done with the allulose. Contrary to Applicant’s allegation, the prior arts do recognized the drawback of poor compressibility in crystalline form of sugars, and they resolved it with making the sugar into granules.

As such, the Examiner maintains the position that the Examiner’s obviousness analysis in the pending 103 rejection were indeed proper and not based on impermissible hindsight, but rather the obviousness analysis takes into account only knowledge gleaned from the teachings of the cited prior arts, and such reconstruction is a proper conclusion of obviousness. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues the allulose granules provided the claimed method when made into tablet showed excellent hardness and those tablets also have high concentration or significant amount of allulose as disclosed in the specification. (Remarks, page 8, 2nd and 3rd paragraphs).

In response, the Examiner disagrees. The advantage of hardness and high concentration of the sugar in a tablet from direct compression with lubricant were also recognized Boit. See Boit, at least paragraphs [0036], [0038], [0044] and [0047]-[0053]. 
As a result, for at least the reasons discussed above and the preponderance of evidence of record, claims 1-13 remain rejected as being obvious and unpatentable over the combined teachings of Boit, Tokuda and Koivurinta.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DOAN T PHAN/Primary Examiner, Art Unit 1613